Exhibit 10.1

SECOND AMENDMENT TO THE

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P.

March 9, 2017

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF CITY OFFICE REIT OPERATING PARTNERSHIP, L.P. (this “Amendment”),
dated as of March 9, 2017, is entered into by CITY OFFICE REIT, INC., a Maryland
corporation, as the sole general partner (the “General Partner”) and a limited
partner of CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited
partnership (the “Partnership”) and SECOND CITY GENERAL PARTNER II, L.P., a
Delaware limited partnership and a limited partner of the Partnership.

WHEREAS, the Amended and Restated Agreement of Limited Partnership of the
Partnership was executed on April 21, 2014 (as now or hereafter amended,
restated, modified, supplemented or replaced, the “Partnership Agreement”); and

WHEREAS, the General Partner executed the First Amendment to the Partnership
Agreement on September 30, 2016; and

WHEREAS, Section 8.8 of the Partnership Agreement provides for certain board
nomination rights and other applicable rights in favor of Second City, and, for
so long as Second City has the right or prospective right to exercise such
rights as set forth in Section 8.8 of the Partnership Agreement, Section 8.8 of
the Partnership Agreement may not be amended without the prior written consent
of Second City; and

WHEREAS, “Second City”, for purposes of Section 8.8 of the Partnership
Agreement, is comprised of four separate entities, Second City General Partner
II, L.P., CIO OP Limited Partnership, CIO REIT Stock Limited Partnership and
Gibralt US, Inc.; and

WHEREAS, of the four entities comprising Second City and named in the
immediately preceding recital, only Second City General Partner II, L.P.
continues to hold a partnership interest in the Partnership on the date hereof,
and the remaining three entities comprising Second City no longer own any
partnership interests in the Partnership on the date hereof; and

WHEREAS, pursuant to the authority granted to the Partners pursuant to Article
14 of the Partnership Agreement and pursuant to Section 8.8(G) of the
Partnership Agreement, and as authorized by the resolutions of the Board of
Directors of the General Partner dated as of March 9, 2017, the Partners and
Second City desire to amend the Partnership Agreement, or to consent and agree
to the amendment of the Partnership Agreement, as the case may be, to eliminate
Section 8.8 of the Partnership Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the Partners hereby amend, and
the entities comprising Second City other than Second City General Partner II,
L.P. hereby consent and agree to the amendment of, the Partnership Agreement as
follows:

1. Each of CIO OP Limited Partnership, CIO REIT Stock Limited Partnership and
Gibralt US, Inc., by executing this Amendment, does hereby confirm that it does
not hold any partnership interest in the Partnership and is no longer a Partner
in the Partnership.

2. Section 8.8 of the Partnership Agreement is hereby deleted in its entirety.
Accordingly, any and all present or prospective rights of Second City that may
otherwise exist thereunder are hereby irrevocably terminated and extinguished by
mutual agreement of the parties to this Amendment.

3. Except as specifically amended hereby, the Partnership Agreement remains in
full force and effect.

4. The foregoing recitals are incorporated in and are made a part of this
Amendment.

5. This Amendment, which may be executed in multiple counterparts, constitutes
the entire agreement of the Parties regarding the matters contained herein and
shall not be modified by any prior oral or written discussions.

6. This Amendment shall be governed by and construed in accordance with the laws
of the State of Maryland.

7. Except as specifically defined herein, all capitalized terms shall have the
definitions provided in the Partnership Agreement. This Amendment has been
authorized by the Partners pursuant to Article 14 of the Partnership Agreement
and, pursuant to Section 8.8(G) of the Partnership Agreement, this Amendment has
been consented and agreed to by the entities comprising Second City other than
Second City General Partner II, L.P.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

GENERAL PARTNER:

CITY OFFICE REIT, INC.

a Maryland corporation

By:  

/s/ Anthony Maretic

Name:           Anthony Maretic Title:           Chief Financial Officer LIMITED
PARTNERS:

CITY OFFICE REIT, INC.,

a Maryland corporation

By:  

/s/ Anthony Maretic

Name:           Anthony Maretic Title:           Chief Financial Officer

SECOND CITY GENERAL PARTNER II,

L.P.,

a Delaware limited partnership

By:  

/s/ Ryan Chan

Name:           Ryan Chan Title:           Chief Financial Officer CONSENTED TO
AND AGREED:

CIO OP LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

/s/ Ryan Chan

Name:           Ryan Chan Title:           Chief Financial Officer

[Signature page for Second Amendment]

 

3



--------------------------------------------------------------------------------

CIO REIT STOCK LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

/s/ Ryan Chan

Name:           Ryan Chan Title:           Chief Financial Officer GIBRALT US,
INC., a Colorado corporation By:  

/s/ Ryan Chan

Name:           Ryan Chan Title:           Chief Financial Officer

[Signature page for Second Amendment]

 

4